Citation Nr: 0005933	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent prior to 
October 7, 1996, for a right lower lobe lobectomy with asthma 
and small airways obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1976 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision, which denied a 
rating in excess of 30 percent for veteran's service-
connected right lower lobe lobectomy with asthma and small 
airways obstruction.  By a May 199 rating decision the RO 
raised the rating to 60 percent effective August 1, 1993, and 
to 100 percent from October 7, 1996.  Thus, the issue now 
before the Board is entitlement to a rating in excess of 60 
percent from August 1, 1993 to October 7, 1996.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
evaluation prior to October 7, 1996 has been obtained.  

2.  The probative medical evidence shows that prior to 
October 7, 1996 the veteran's asthma with small airways 
obstruction was characterized by no more than frequent 
attacks of asthma (one or more attacks weekly), with marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; and preclusion of more than light 
manual labor.

3.  The probative medical evidence shows that prior to 
October 7, 1996 the veteran's asthma with small airways 
obstruction (also known as pulmonary emphysema) was 
characterized by no more than exertional dyspnea sufficient 
to prevent climbing more than one flight of steps or running 
more than one block without stopping; or ventilatory 
impairment of a severe degree not confirmed by pulmonary 
function tests and without evidence of marked impairment of 
health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a 
right lower lobe lobectomy with asthma and small airways 
obstruction have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); C.F.R. §§ 4.7, 4.96, 4.97; Diagnostic Codes 
6602, 6603 and 6816 (effective prior to October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran underwent a 
right lower lobe lobectomy in January 1977.  In the 
recommendation for medical discharge report, dated August 
1977, the diagnoses were status post right lower lobectomy 
for a localized foreign body, bronchiectasis in the posterior 
basal segment of the right lower lobe and small airways 
obstructive lung disease, mild.  The veteran was medically 
discharged in October 1977.

Post-service records show that in May 1978, the veteran was 
awarded service connection for status post right lower 
lobectomy with small airway obstructive lung disease, mild, 
which was assigned a rating of 30 percent.  

Post service medical records indicate that the veteran was 
diagnosed with asthma in 1985.  The treatment records from 
Highland Hospital between 1993 and 1994 show that the veteran 
presented at the emergency department on several occasions 
for exacerbations of asthma, at times with shortness of 
breath with wheezing.  On some of those visits it was noted 
that he had run out of his medication and needed a refill.  
During that period, asthma, bronchitis, and an upper 
respiratory infection were diagnosed.  The treatment records 
show that he was given respiratory therapy and oral 
medications to alleviate his symptoms.  He was advised to 
stop smoking.   

The veteran presented for a VA respiratory examination in 
July 1994.  It was noted that his condition had been slowly 
worsening with shortness of breath.  The veteran reported 
that he was unable to run more than one block.  He stated 
that he was able to walk up one flight of stairs with no 
shortness of breath but that walking up two flights of stairs 
was difficult.  He reported that he was able to walk one mile 
on level ground and to exercise, both with use of inhalers.  
He used Proventil approximately seven times per day, 
Azmacort, eight puffs twice a day, and Theophylline, and had 
had several courses of prednisone.  The veteran noted that he 
was unable to perform any manual labor, such as digging 
ditches, secondary to shortness of breath.  He reported a 
daily cough, productive of clear phlegm, and stated that he 
wheezed all day and was irritated by passive smoke.  Physical 
examination showed that the veteran was in no apparent 
distress.  A chest examination showed the chest was clear to 
percussion.  On inspiration and expiration there were diffuse 
wheezes with somewhat decreased breath sounds bilaterally. 
The diagnoses were a history of valley fever with hemoptysis, 
a history of asthma and a history of smoking.

Pulmonary function testing performed in July 1994, revealed 
moderate airway obstruction.  Spirometry was not improved 
post bronchodilator.  It was noted that chest restriction may 
have been present and that certain results suggested poor 
initial effort. 

The accompanying chest x-ray examination report, dated in 
July 1994, reflects that there were residuals of prior 
surgery at the right base with staples in that area.  Old 
pleural thickening was noted.  The report indicates that the 
residual lung was normal.  Hilar densities were not 
accentuated.  The impression was residuals of old surgery.  
No other significant findings were revealed.

In a report dated in March 1995, Dr. B. Ramsey, M.D., of the 
Native American Health Center, stated that the veteran had 
been under his care since 1989 and that asthma limited the 
veteran in many ways.  Dr. Ramsey indicated that full 
pulmonary function testing in 1990 at Highland Hospital 
showed a moderately severe defect, which improved with 
bronchodilators.  Peak flow readings in February 1995 showed 
that obstruction remained significant, with 236 L/min or 
approximately 43 percent of predicted.  According to Dr. 
Ramsey, in order to breathe well enough to perform activities 
of daily living, the veteran had to maintain a daily regimen 
of three kinds of inhalers.  Dr. Ramsey stated that the 
veteran clearly had lung disease.  

VA and private outpatient treatment records reflect that 
beginning in late 1993, the veteran was seen on several 
occasions for acute asthma exacerbations after having run out 
of his medication.  In August 1994 he reported that his 
asthma was acting bad and that it was hard to breathe.  
Examination revealed wheezes.  The impression was asthma by 
history.  In October 1994 he was seen for a shoulder injury 
sustained the prior day while playing football.  The veteran 
was seen in June 1995 complaining of a one-week history of 
sore throat, hoarseness, and cough productive of clear, white 
sputum, with increased use of his inhaler.  It was noted that 
he could work out intensely when well.  In August 1995 the 
veteran complained of a chest cold for two days with a 
productive cough.  He was noted to have a history of smoking 
14 cigarettes daily.  The impression was bronchitis, and he 
was encouraged to stop smoking.  On the veteran's application 
for VA domiciliary care, dated in September 1995, the report 
of physical examination was listed as satisfactory.  Records 
reflect that the veteran reportedly stopped smoking in about 
October 1995.  In November 1995 he was afforded pulmonary 
function testing.  The report notes that he had a history of 
dyspnea on walking more than 100 yards, of a productive 
cough, and of frequent wheezing.  He effort on testing was 
described as  "variable."  A chest examination in January 
1996 showed decreased airflow.  The impression was a stable 
asthmatic on suboptimal medication.  

In a February 1995 rating decision the veteran's lung 
disability was noted to include asthma and the disability was 
considered under various respiratory system diagnostic codes.  
Currently it is rated under Code 6602. 

At a hearing in December 1995 before a hearing officer at the 
RO, the veteran stated that he experienced shortness of 
breath and his chest was constricted daily, making it 
difficult for him to breathe.  He reported taking oral 
medications and using inhalers on a daily basis to assist him 
in breathing.  He was working at a Salvation Army warehouse 
where it was duty and he had to use his inhalers frequently.  
The veteran indicated that upon refilling his prescriptions 
for inhalers at the VA clinic, he was informed that there was 
a danger of using inhalers too much.  He stated that a nurse 
told him in December 1995 that he had chronic obstructive 
pulmonary disease (COPD).  The veteran further stated that as 
a result of his breathing problems, he was no longer able to 
participate in physical activities such as running and weight 
lifting.  Transcript.

Criteria

Effective October 7, 1996, the rating schedule as it pertains 
to diseases of the trachea and bronchi was amended without 
redesignation, except for the addition of a separate rating 
code section for COPD at 38 C.F.R. § 4.97, DC 6604.  61 Fed. 
Reg. 46728 (Sept. 5, 1996).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this case, 
the RO has already awarded a 100 percent rating for the 
veteran's pulmonary disability effective October 7, 1996, the 
effective date of the revised rating criteria.  Thus, the 
Board must now decide whether the requirements are met for an 
evaluation in excess of 60 percent prior to October 7, 1996 
under the criteria then in effect inasmuch as they were the 
only criteria available.  

A maximum 30 percent rating is provided for a unilateral 
lobectomy.  38 C.F.R. § 4.97, Diagnostic Code 6816 (1996).  
Chronic bronchitis, bronchial asthma, pulmonary emphysema and 
COPD are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 
to 6603, and 6604.  Pursuant to the VA Rating Schedule in 
effect before October 7, 1996, a 60 percent evaluation is 
warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent evaluation is warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  38 C.F.R. § 4.97, DC 6600 (1996).

With respect to bronchial asthma, a 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  In the absence of clinical 
findings of asthma at the time of the examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97, DC 6602 (1996).

Under the pre-October 7, 1996 Rating Schedule, a 60 percent 
rating is provided for severe symptoms, characterized by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; or 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent disability evaluation is provided for pronounced 
pulmonary emphysema which is intractable and totally 
incapacitating with dyspnea at rest or marked dyspnea and 
cyanosis on mild exertion; the severity of emphysema 
confirmed by chest x-rays and pulmonary function tests.  38 
C.F.R.§ 4.97, DC 6603 (1996).

Ratings under Diagnostic Codes 6600 to 6618, inclusive, and 
6821, will not be combined with each other.  Rather, in 
rating coexisting respiratory conditions, a single rating 
will be assigned which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.96(a) (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining a disability evaluation, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2, which require the evaluation of the 
complete medical history of the veteran's condition.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

As noted above, Karnas, supra, does not apply in this case 
because the veteran was granted a 100 percent rating 
effective October 7, 1996, the effective date of the amended 
regulations.  Therefore, the only issue is whether the 
veteran's pulmonary disabilities warranted a rating in excess 
of 60 percent for the period from August 3, 1993 to October 
7, 1996.  Accordingly the veteran's disabilities will be 
evaluated under the old law.  

The preponderance of the evidence demonstrates that a rating 
in excess of 60 percent prior to October 1996 is not 
warranted.  At the time of the VA examination in July 1994, 
the veteran was in no apparent distress and his chest was 
clear to percussion.  While the examiner noted wheezing 
bilaterally on inspiration and expiration, pulmonary function 
testing disclosed only moderate airway obstruction.  
Moreover, the chest x-ray examination revealed no significant 
finding, other than residuals of the lobectomy in 1977.  In 
fact, the veteran indicated that he was able to run up to one 
block, walk one mile with the use of inhalers, and walk up 
one flight of stairs.  

In his March 1995 report, Dr. Ramsey indicated that while the 
pulmonary function testing showed a moderately severe 
obstructive defect, the condition was improved with the use 
of bronchodilators.  Further, although Dr. Ramsey diagnosed 
the veteran with significant lung disease, he indicated that 
the veteran was able to perform the activities of daily 
living with the aid of inhalers.

The records do not demonstrate that the veteran had a marked 
weight loss as a result of his disabilities.  In fact, at the 
time the veteran presented for the VA examination in July 
1994, he weighed 182 pounds.  A progress note from the VA 
medical center in Palo Alto, dated November 1995, showed the 
veteran's weight increased to 195 pounds.  Moreover, an 
outpatient treatment report, dated January 5, 1996, showed 
the veteran's weight was 196 pounds and his asthma was 
reported as stable.

The preponderance of the competent and probative evidence 
shows that the veteran's respiratory disability did not meet 
or more closely approximate the criteria for a 100 percent 
rating under any applicable diagnostic code prior to October 
7, 1996.  He did not have an intractable disorder that was 
totally incapacitating as required under the old criteria for 
rating pulmonary emphysema (Diagnostic Code 6603).  In fact 
during the period under consideration there is evidence that 
he was able to play football and work-out intensely when he 
was not experiencing an exacerbation of his lung disease.  As 
already noted he did not have marked weight loss or other 
evidence of severe impairment of health, along with 
pronounced asthmatic symptoms.  Moreover, there was reference 
at the July 1994 VA examination to the veteran being unable 
then to perform manual labor such as "digging ditches," the 
evidence does not show that he was unable to engage in light 
manual labor.  In fact, at the time of his hearing he was 
working in a warehouse.  Thus, his disability did not 
approximate that warranting a 100 percent rating under Code 
6602 for bronchial asthma.  Although the veteran's service-
connected respiratory disability is not characterized as 
including chronic bronchitis, consideration has been given to 
whether it would warrant a 100 percent rating under the old 
criteria for that disease.  It would not.  Among the 
requirements for a 100 percent rating under Diagnostic Code 
6600 are pronounced chronic bronchitis, pulmonary function 
tests showing chronic airway obstruction with symptoms of 
severe emphysema or cyanosis and right-sided heart 
involvement.  The veteran's pulmonary function test results 
have not always been reliable due to variable patient effort 
and the like.  However, pulmonary function tests in 1994 
showed only moderate airway obstruction and chest x-ray 
examination showed no significant findings other than 
residuals of an old surgery.  The evidence does not show 
cyanosis or right sided heart involvement.  Accordingly there 
is no basis for assigning a 100 percent rating under the old 
criteria of Diagnostic Code 6600.  

The veteran and his representative argue that the 100 percent 
disability evaluation should be retroactive to August 3, 1993 
because the veteran's lung disability had increased in 
severity warranting a 100 percent evaluation at that time.  
However, the Board finds that a schedular evaluation of 100 
percent is not warranted prior to October 7, 1996 based upon 
the probative medical evidence of record which does not 
establish an increase in disability during that time period 
under 38 C.F.R. Diagnostic Codes 6602, 6603 and 6816 
(effective prior to October 7, 1996).  

For these reasons, the Board finds the preponderance of the 
evidence shows that the veteran's health was not so severely 
impaired that he was totally incapacitated or that he had a 
severe degree of chronic airway obstruction or asthma, prior 
to October 7, 1996.  The Board finds that the evidence is not 
evenly balanced in this case and concludes that the criteria 
for a rating of 100 percent prior to October 7, 1996 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); C.F.R. §§ 
4.7, 4.96, 4.97; Diagnostic Codes 6600, 6602, 6603 and 6816 
(effective prior to 
October 7, 1996).  Finally, the evidence does not show that 
the severity of the overall disability picture warrants an 
elevation to the next higher rating as provided in 38 C.F.R. 
§ 4.96(a) (1996).



ORDER

Entitlement to an evaluation in excess of 60 percent prior to 
October 7, 1996 for a right lower lobe lobectomy with asthma 
and small airways obstruction is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

